Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites “means for receiving . . . selecting . . . accessing . . . performing. . .”
These claims elements have invoked 112(f).  The word “means” is a generic placeholder, the word “for” is a linking word and “means for receiving . . . selecting . . . accessing . . . performing” are each not 
Because these claim limitations invoke 35 U.S.C. 112(f), they are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  See MPEP 2181.  However, the written description fails to clearly link a corresponding structure, material, or acts for the claimed functions.  See id (II) (C).  
For computer implemented means plus function limitations, “a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., ‘means for storing data’), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor.”  MPEP 2181 (II) (B).  The functions in the claim(s) is/are not general computing functions such as “storing”.  See Id. As such, the specification “must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.”  Id.  
Because it the specification does not clearly link an appropriate algorithm, the claim is rejected as being indefinite. See id (II) (C (reproduced below): 
For a means- (or step-) plus- function claim limitation that invokes 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate if one of ordinary skill in the art cannot identify what structure, material, or acts disclosed in the written description of the specification perform the claimed function.


(1) Applicant point out on the record the specific algorithm(s) that have been invoked so that the metes and bounds of the claim element(s) can be ascertained by one skilled in the art OR 
(2) Amend the claim(s) so they do not invoke 112(f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-8, 10-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Busjaeger (US 2019/0205459). 
With respect to claim 1, Busjaeger (US 2019/0205459) teaches “1. A machine implemented method for providing a hardware-assisted multi-table database with shared memory footprint, the method comprising: receiving a request to perform an operation on a selected logical table of a plurality of logical database tables” in ¶ 11 (message is a request; write or 
“accessing a data structure comprising a plurality of records each including” in ¶ 11, ¶ 37, Fig. 3 (shared table 335 is a data structure); 
“a logical table identifier corresponding to one of the plurality of logical database tables” in ¶ 12 (data key is one example of a table identifier); 
“wherein the logical table identifier is accessed. . . ” in ¶ 11, ¶ 37, Fig. 3 item 310 (identifiers must be accessed in order to perform operations); 
 “and at least one sort key” in ¶ 12 (sort key is sort key); 
“performing the operation using one or more sort criteria” in ¶ 33 (sort key used to efficiently writing to and retrieving data (i.e. performing an operation); an example sort criterion is “date”); 
“wherein the one or more sort criteria are maintained for the selected logical table using the at least one sort key of the plurality of records corresponding to the selected logical table” in ¶ 35: 
Thus, in some examples, four distinct tables may exist. The tables may be: a table for records that use a partition key only, a table for records that use a partition key and a sort key of type string, a table for records that use a partition key and a sort key of type number, and a table for records that use a partition key and a sort key type binary. Thus, depending on the type of data to be written or retrieved, the transmission component 260 may transmit the partition key and/or the sort key to the respective shared table, and the data may be subsequently written to or retrieved from the table. 
(sort key maintained for particular logical tables); 
written to or retrieved from the table based on the tenant-specific partition key”); table (data structure) updated; see also ¶59 (indexes are updated in response to a request to perform the operation). 
It appears Busjaeger fails to explicitly teach a register. 
However, Examiner takes official notice that registers were well known in the art before the effective filing date of the invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify “wherein the logical table identifier is accessed” in Busjaeger to include accessing the logical table from a register. The motivation would have been speed.  Accessing information from a register is faster than other types of memory. 
With respect to claim 2, Busjaeger teaches “2. The method of claim 1, wherein the at least one sort key is accessed in a memory” in ¶ 12 (inherently the sort key must be stored in computer memory).
With respect to claim 3, Busjaeger teaches “3. The method of claim 2, wherein the plurality of records each includes extra metadata accessed in the memory” in ¶ 63 (fields are metadata; any and all data must be stored in computer memory). 
With respect to claim 4, Busjaeger teaches “4. The method of claim 1, wherein the plurality of records are stored in a single shared table” in Fig. 3 item 335.
With respect to claim 5, Busjaeger teaches “5. The method of claim 1, wherein the at least one sort key comprises different types for at least two of the plurality of logical database tables” in ¶ 35 (at least 3 different types of logical database tables taught); 
a table for records that use a partition key and a sort key of type string, a table for records that use a partition key and a sort key of type number, and a table for records that use a partition key and a sort key type binary. Thus, depending on the type of data to be written or retrieved, the transmission component 260 may transmit the partition key and/or the sort key to the respective shared table, and the data may be subsequently written to or retrieved from the table. 
(see also Fig. 4 items 410, 410a, and 410b). 
With respect to claim 6, Busjaeger teaches “6. The method of claim 1, wherein each of the plurality of records is a fixed size” in ¶ 11 (an email address is a fixed size—see ¶ 31 (e.g. john.doe@mail.com); ¶59 (date is a fixed size, for example); Examiner finds that all of the records in Busjaeger are a “fixed size”). 
With respect to claim 7, Busjaeger teaches “7. The method of claim 1, wherein performing the operation accesses a target record of the plurality of records using the one or more sort criteria” in ¶ 13, ¶ 14, and ¶ 33 ¶ (sort key used to perform operations on a target record; that is, any record that is sorted by an attribute is a target record). 
With respect to claim 8, Busjaeger teaches “8. The method of claim 7, wherein performing the operation does not perform a scan of the data structure” in ¶¶ 12-13 (sort criteria is used to perform the operation; the data structure (shared table) is not “scanned”—i.e. it is not examined sequentially item by item). 
With respect to claim 10, Busjaeger teaches “10. The method of claim 7, wherein updating the data structure includes updating the one or 
With respect to claim 11. Busjaeger teaches “11. The method of claim 1, wherein the one or more sort criteria identify, based on the at least one sort key, at least one of: a maximum record, a minimum record, a least frequently used record, or a least recently used record” in ¶ 59 and ¶ 62, ¶ 62 (high score is a max record, for example; low score is minimum record, for example). 
With respect to claim 13, Busjaeger teaches “13. A data storage device comprising:. . .  and a controller configured to” in ¶ 116; 
“receive a request to perform an operation on a determined table among a plurality of database tables” in ¶ 11 (message is a request; write or retrieve is an operation; shared table is a logical table—“logical type of data”; see also ¶ 37 and Fig. 3 logical table 310); 
“access a data structure comprising a plurality of records each including: a table identifier corresponding to one of the plurality of database tables” in ¶ 11, ¶ 37, Fig. 3 (shared table 335 is a data structure); in ¶ 12 (data key is one example of a table identifier); 
“wherein the table identifier is stored in the. . . ” in ¶ 12 (data key must be stored at least in memory);
“and at least one sort key” ” in ¶12 (sort key is sort key); 
“and perform the operation using one or more sort criteria” ” in ¶ 33 (sort key used to efficiently writing to and retrieving data (i.e. performing an operation); an example sort criterion is “date”); 

Thus, in some examples, four distinct tables may exist. The tables may be: a table for records that use a partition key only, a table for records that use a partition key and a sort key of type string, a table for records that use a partition key and a sort key of type number, and a table for records that use a partition key and a sort key type binary. Thus, depending on the type of data to be written or retrieved, the transmission component 260 may transmit the partition key and/or the sort key to the respective shared table, and the data may be subsequently written to or retrieved from the table. 
(sort key maintained for particular logical tables). 
It appears Busjaeger fails to explicitly teach a register. 
However, Examiner takes official notice that registers were well known in the art before the effective filing date of the invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the device and the element “wherein the table identifier is stored” in Busjaeger to include a register. The motivation would have been speed.  Accessing information from a register is faster than other types of memory. 
With respect to claim 14, Busjaeger teaches “14. The data storage device of claim 13, wherein the controller is further configured to update the data structure to reflect the performed operation” in abstract (“and data may be written to or retrieved from the table based on the tenant-specific partition key”); table (data structure) updated; see also ¶ 59 (indexes are updated in response to a request to perform the operation). 
With respect to claim 15, Busjaeger teaches “15. The data storage device of claim 13, further comprising a memory, and wherein the controller is configured to access the at least one sort key in the memory” in ¶ 12 (inherently the sort key must be stored in computer memory).
With respect to claim 16, Busjaeger teaches “16. The data storage device of claim 13, wherein the controller is configured to perform the operation by accessing a target record of the plurality of records using the one or more sort criteria and without scanning the data structure” in ¶¶ 12-13 (sort criteria is used to perform the operation; the data structure (shared table) is not “scanned”—i.e. it is not examined sequentially item by item). 
With respect to claim 17, Busjaeger teaches “17. The data storage device of claim 13, wherein the controller is configured to maintain the one or more sort criteria to identify, based on the at least one sort key, at least one of: a maximum record, a minimum record, a least frequently used record, or a least recently used record” in ¶ 59 and ¶ 62, ¶ 62 (high score is a max record, for example; low score is minimum record, for example). 
With respect to claim 18, Busjaeger teaches “18. A system, comprising: means for receiving a request to perform an operation” 
“means for selecting a logical table of a plurality of logical database tables for servicing the request” ¶ 11 (message is a request; write or retrieve is an operation; shared table is a logical table—“logical type of data”; see also ¶ 37 and Fig. 3 logical table 310); 

“wherein the logical table identifier is accessed. . . ” in ¶ 11, ¶ 37, Fig. 3 item 310 (identifiers must be accessed in order to perform operations); 
“and at least one sort key” in ¶ 12 (sort key is sort key); 
 “and means for performing the operation using one or more sort criteria, wherein the one or more sort criteria are maintained for the selected logical table using the at least one sort key of the plurality of records corresponding to the selected logical table” in ¶ 33 (sort key used to efficiently writing to and retrieving data (i.e. performing an operation); an example sort criterion is “date”); ¶ 35: 
Thus, in some examples, four distinct tables may exist. The tables may be: a table for records that use a partition key only, a table for records that use a partition key and a sort key of type string, a table for records that use a partition key and a sort key of type number, and a table for records that use a partition key and a sort key type binary. Thus, depending on the type of data to be written or retrieved, the transmission component 260 may transmit the partition key and/or the sort key to the respective shared table, and the data may be subsequently written to or retrieved from the table. 
(sort key maintained for particular logical tables). 
With respect to claim 19, Busjaeger teaches "19. A non-transitory machine-readable medium including machine-executable instructions thereon that, when executed by a processor, perform a method comprising: receiving a request to perform an operation on a selected logical table of a 
"accessing a data structure comprising a plurality of records each including: a logical table identifier corresponding to one of the plurality of logical database tables” in ¶ 11, ¶ 37, Fig. 3 (shared table 335 is a data structure); ¶ 12 (data key is one example of a table identifier); 
“wherein the logical table identifier is accessed. . . ” in ¶ 11, ¶ 37, Fig. 3 item 310 (identifiers must be accessed in order to perform operations); 
 “and at least one sort key” in ¶ 12 (sort key is sort key); 
“performing the operation using one or more sort criteria” in ¶ 33 (sort key used to efficiently writing to and retrieving data (i.e. performing an operation); an example sort criterion is “date”); 
“wherein the one or more sort criteria are maintained for the selected logical table using the at least one sort key of the plurality of records corresponding to the selected logical table” in ¶ 35: 
Thus, in some examples, four distinct tables may exist. The tables may be: a table for records that use a partition key only, a table for records that use a partition key and a sort key of type string, a table for records that use a partition key and a sort key of type number, and a table for records that use a partition key and a sort key type binary. Thus, depending on the type of data to be written or retrieved, the transmission component 260 may transmit the partition key and/or the sort key to the respective shared table, and the data may be subsequently written to or retrieved from the table. 
(sort key maintained for particular logical tables); 

“and updating the data structure to reflect the performed operation” in abstract (“and data may be written to or retrieved from the table based on the tenant-specific partition key”); table (data structure) updated; see also ¶59 (indexes are updated in response to a request to perform the operation). 
It appears Busjaeger fails to explicitly teach a register. 
However, Examiner takes official notice that registers were well known in the art before the effective filing date of the invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify “wherein the logical table identifier is accessed” in Busjaeger to include accessing the logical table from a register. The motivation would have been speed.  Accessing information from a register is faster than other types of memory. 
With respect to claim 20, Busjaeger teaches “The non-transitory machine-readable medium of claim 19, wherein performing the operation accesses a target record of the plurality of records using the one or more sort criteria” in ¶ 13, ¶ 14, and ¶ 33 ¶ (sort key used to perform operations on a target record; that is any record that is sorted by an attribute is a target record); 
“and wherein updating the data structure includes updating the one or more sort keys of the target record” in ¶ 50, ¶ 51, and ¶ 58 (sort key updated, for example, when it is mapped to partition key). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Busjaeger US 2019/0205459 as applied to claim 1 above and further in view of Bates US 6557015. 
With respect to claim 12, Busjaeger fails to teach but Bates US 6557015 B1 teaches “12. The method of claim 1, wherein the operation comprises pushing a new record into the plurality of records according to a stack pointer, and wherein updating the data structure comprises updating the stack pointer” in Fig. 4 item (item 72 represents a new record pushed on top of stack); col. 8:33-43 (stack pointer updated after record is pushed onto stack). 
Busjaeger and Bates are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the operation in Busjaeger to include “pushing a new record into the plurality of records according to a stack pointer, and wherein updating the data structure comprises updating the stack pointer” as taught by Bates. The motivation would have been to allow a user to quickly store and retrieve bookmarked and previously visited web pages.  See Bates col. 2:39-46 and col. 8:17-33.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256.  The examiner can normally be reached on 10a-6:30pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159